Citation Nr: 0730325	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected disability.  

4.  Entitlement to an initial disability rating higher than 
30 percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to February 
1969.  He received numerous awards, including the Purple 
Heart, the Combat Infantry Badge, the Vietnam Service Medal 
and the Vietnam Campaign Medal.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and August 2004 rating 
decisions of the Detroit, Michigan, Department of Veterans 
Affairs (VA) Regional Office (RO).

In the July 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating from 
January 22, 2004.  The veteran appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
May 2006, the RO increased the disability rating to 30 
percent, effective January 22, 2004.  The veteran continues 
to seek a higher rating.  AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2006.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, he submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2006).

In correspondence received in July 2006, the veteran's 
attorney raised the issue of entitlement to an earlier 
effective date for the 30 percent rating assigned for PTSD.  
See "Notice of Disagreement" dated July 7, 2006.  This 
issue is referred to the RO for appropriate action.  

The issues of entitlement to service connection for 
hypertension and a higher initial rating for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence does not show the veteran's 
bilateral hearing loss is causally related to his military 
service.

2.  Competent medical evidence does not show the veteran's 
tinnitus is causally related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
April 2004, prior to the initial adjudication of his claims 
in the August 2004 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the April 2004 letter 
stated:  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence or information is in your possession, please 
send it to us."  This satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records and reports of VA examinations 
addressing the etiology of the claimed conditions - the 
dispositive issue.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2007).



Entitlement to service connection for bilateral hearing loss.  

Entitlement to service connection for tinnitus.  

Because these two issues are being resolved in the same 
manner, the Board will discuss them together.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).



Analysis

With respect to Hickson element (1), there is evidence of 
bilateral hearing loss of sufficient severity to meet the 
threshold minimum requirements of § 3.385 to be considered a 
disability according to this VA regulation.  There also is a 
confirmed diagnosis of tinnitus. See the June 2004 VA 
audiological examination and July 2004 addendum.  So Hickson 
element (1) has been satisfied as to both claims.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

A review of the service medical records reveals no evidence 
of hearing loss.  The record reflects that bilateral hearing 
loss was initially identified in June 2004, over 35 years 
after the veteran left the military.  There is no medical 
evidence indicative of bilateral hearing loss prior to June 
2004.  Accordingly, there is no evidence of disease 
manifested by hearing loss while in service or even within 
the one-year presumptive period after discharge for 
sensorineural hearing loss, specifically.  See 38 C.F.R. §§ 
3.307, 3.309 (2007).

With respect to in-service injury, the record indicates that 
the veteran was awarded the Combat Infantry Badge and the 
Purple Heart.  These decorations conclusively prove that the 
veteran was engaged in combat with the enemy.  As such, the 
Board will accept for the purposes of the decision the 
veteran's statements that traumatic noise exposure occurred 
in service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007) [combat presumptions].  Hickson element (2) 
is therefore arguably met as to both claims.  So the 
determinative issue is whether the veteran's hearing loss and 
tinnitus relate back to service.  This is the remaining 
Hickson element (3).

Concerning this final Hickson element (3), medical nexus, the 
weight of the competent medical evidence is against the 
veteran's claims.  The question presented here is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
record on appeal contains two medical opinions regarding 
whether the veteran's hearing loss and tinnitus are related 
to his military service - a VA examiner's July 2004 medical 
opinion and a November 2006 private examination report.  [The 
Board notes that the VA examiner conducted the actual 
examination in June 2004.]

In substance, the VA examiner concluded, after reviewing the 
claims file and service medical records, that there was 
insufficient evidence to establish a nexus between the 
veteran's bilateral hearing loss and tinnitus and his 
military service.  The VA examiner noted that the service 
medical records showed that the veteran entered into service 
with normal hearing and that he denied any hearing or ear 
problems on his Report of Medical History for release from 
active duty.  The examiner further noted that although the 
veteran served as an airborne artilleryman and saw combat in 
Vietnam, he also reported an extensive history of 
occupational noise exposure in civilian life.  

The private audiologist (S.M.) reported seeing the veteran 
for audiological evaluation in November 2006 when he reported 
a history of noise exposure in the military.  The audiologist 
concluded that the veteran's hearing loss, in the high 
frequencies only, was consistent with hearing loss due to 
noise exposure.  The audiologist further stated that tinnitus 
is frequently associated with high frequency hearing losses.  
A notation on the audiometric evaluation indicates that the 
claims file was not reviewed.  

Clearly, there is a conflict in the medical evidence 
regarding the etiology of the veteran's hearing loss and 
tinnitus, specifically whether the veteran's military service 
is implicated.  By law, the Board is obligated under 38 
U.S.C.A.. § 7104(d) to analyze the credibility and probative 
value of all evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).



In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for the veteran's bilateral hearing loss 
and tinnitus.  Initially, the Board notes that the private 
audiologist's opinion was provided without review of the 
claims file.  In addition, the audiologist did not address 
the effect, if any, the veteran's civilian occupational noise 
exposure had on his hearing loss.  In fact, there was no 
acknowledgment of any post-service noise exposure at all.  
Most importantly, the private audiologist did not provide a 
rationale for determining that the veteran's hearing loss and 
tinnitus were related to his military service.  It is clear 
that the opinion was based entirely on the veteran's report 
of noise exposure in service.  

On the contrary, the VA examiner provided a rationale for his 
opinion that the conditions are unrelated to service, namely 
that the service medical records were negative for any 
hearing problems coupled with the fact that the veteran had 
an extensive history of occupational noise exposure in 
civilian life.  It is clear that the VA examiner's opinion 
was rendered with much thought and care, with appropriate 
review of the veteran's entire medical history, and was 
supported by a detailed rationale.  Considering this opinion 
in conjunction with the remainder of the medical evidence of 
record, which shows no hearing loss or tinnitus for over 34 
years after service, the Board finds that the VA examiner's 
opinion carries greater weight of probative value.  See 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001) [the Board 
may appropriately favor the opinion of one competent medical 
authority over another].

To the extent that the veteran himself contends that his 
hearing loss and tinnitus are related to service, it is now 
well established that laypersons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as the etiology of diseases.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

In short, for reasons expressed immediately above the Board 
concludes that the weight of the evidence is against the 
veteran's claims as to the element of medical nexus.  Hickson 
element (3) has therefore not been met as to either claim, 
and the claims fail on that basis.  

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  




REMAND

Reasons for remand

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected disability.  

VA examination 

The veteran contends that his hypertension is secondary to 
his service-connected diabetes mellitus and/or PTSD.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to element (1), the record contains evidence 
showing that the veteran has hypertension.  Wallin element 
(2) has also been met because service connection is in effect 
for both diabetes mellitus and PTSD.  

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).

The Board notes that a VA examiner has already opined that 
the veteran's hypertension is not related to his diabetes.  
See VA diabetes mellitus examination dated January 26, 2004.  
However, there has been no nexus opinion obtained regarding 
his PTSD.  

Entitlement to an initial disability rating higher than 30 
percent for PTSD.  

VA examination 

During his December 2006 Travel Board hearing, the veteran 
reported that he sees a psychologist and a psychiatrist for 
PTSD.  See hearing transcript, last page.  The Board notes 
that the most recent medical evidence of record concerning 
PTSD is dated in 2005.  In addition, the record reflects that 
the last VA examination was conducted in October 2005.  See, 
e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the 
Court determined the Board should have ordered 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for hypertension since 
service and for PTSD since October 
2005.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  

2.  Schedule the veteran for a VA 
examination to determine the etiology 
of his hypertension.  The claims folder 
and a separate copy of this remand 
should be made available to and 
reviewed by the examiner prior to the 
examination.  All indicated tests and 
studies should be performed.  The 
examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran's hypertension is 
related to his service-connected PTSD.  
If the examiner concludes that there is 
no casual connection, it should be 
indicated whether there has been any 
aggravation of his hypertension as a 
result of the service- connected PTSD 
and, if so, specify the degree of 
aggravation.  [Allen].  In regard to 
aggravation, a distinction should be 
drawn between any temporary 
exacerbation of symptoms as opposed to 
an increase in the level of disability 
beyond natural progression.  A report 
should be associated with the veteran's 
VA claims folder.

3.  Schedule the veteran for a VA 
psychiatric examination to determine 
the current severity of his PTSD.  The 
claims file should be made available to 
and reviewed by the examiner prior to 
the examination for the veteran's 
pertinent medical history.  The 
examiner should identify all of the 
symptoms or manifestations of the 
veteran's PTSD.  The examiner should 
comment on the severity of symptoms and 
the impact of PTSD symptomatology upon 
the veteran's daily functioning.  The 
examiner must assign a Global 
Assessment of Functioning (GAF) score.  
The examiner should indicate whether 
the service-connected PTSD prevents the 
veteran from obtaining or maintain 
substantially gainful employment.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If they are not granted to 
the veteran's satisfaction, send him a 
supplemental statement of the case and 
give him time to respond to it before 
returning the claims to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


